Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 1 of 13 PAGEID #: 373




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 TROY FOSTER,

              Plaintiff,                 :
                                                Case No. 2:19-cv-2358
 v.
                                                Judge Sarah D. Morrison
                                                Magistrate Judge Kimberly A.
                                                Jolson
 RESIDENTIAL PROGRAMS,
 INC., et al.,                           :

               Defendants.


                              OPINION AND ORDER

      This matter is before the Court for consideration on the parties’ Amended

Joint Motion for Approval of Settlement and Stipulation of Dismissal with Prejudice

and its supporting documents. (Am. Jt. Mot. to Approve, EFC No. 77.) For the

reasons set forth below, the Amended Joint Motion is GRANTED.

I.    BACKGROUND

      On June 4, 2019, Representative Plaintiff Troy Foster filed this action as a

collective action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–

219, and alleged that Defendants unlawfully failed to pay its hourly, non-exempt

employees, including Mr. Foster, for all time worked and overtime compensation at

the rate of one and one-half times their regular rate of pay for all of the hours they

worked over 40 each workweek, in violation of the FLSA, as well as a Rule 23 class

action to remedy violations of the Ohio Minimum Fair Wage Standards Act

(“OMFWSA”), Ohio Rev. Code § 4111.03. (ECF No. 1.) Mr. Foster alleges that he
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 2 of 13 PAGEID #: 374




and other similarly situated employees were not paid for work performed before

clocking-in and after clocking-out each day, work performed between fundraising

campaigns, and attendance at mandatory meetings. (Id.) Defendants deny the

allegations. (ECF No. 42.)

      On February 21, 2020, the parties filed a Joint Stipulation to Conditional

Certification and Notice, in which the parties stipulated to the following class:

      All former and current telephone sales representatives or persons with
      jobs performing substantially identical functions and/or duties to
      telephone sales representatives employed by Residential Programs, Inc.
      at any time between June 1, 2016 and the present.

(ECF No. 43.) This Court approved the Joint Stipulation. (ECF No. 44.) The Notice

to Potential Class Members was issued on March 13, 2020, and the opt-in period

closed on April 13, 2020. (ECF No. 43, ¶¶ 3–4.)

      The parties previously filed a Joint Motion for Approval of Settlement and

Stipulation of Dismissal with Prejudice. (ECF No. 74.) However, this Court denied

the Motion because it was unable to determine the reasonableness of the proposed

award of attorneys’ fees and costs. (ECF No. 75.)

      The Court now considers the parties’ Amended Joint Motion for Approval,

which represents that the Proposed Settlement (Proposed Settlement, ECF No. 77-

1) results from the following efforts:

      •   Substantial investigation and informal discovery, and exchange of

          relevant information and discovery (Christy Decl., ¶ 21, ECF No. 77-2);

      •   Comprehensive exchange of information, including a complete analysis

          and calculations of alleged damages (Id., ¶¶ 22, 24);


                                           2
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 3 of 13 PAGEID #: 375




      •   Extensive legal discussion between counsel for the parties between May

          2019, and May 2020 (Id., ¶ 25);

      •   Extensive settlement negotiations between January 30, 2020, and June

          25, 2020 (Id., ¶ 26); and

      •   A full day of mediation on June 25, 2020, during which the parties

          reached an agreement to settle the action (Id., ¶ 27.)

      The Proposed Settlement applies to Mr. Foster and the 81 opt-in Plaintiffs.

(Proposed Settlement, ¶ 4.) Pursuant to the Proposed Settlement, Defendants will

pay a total of $105,000.00 to cover (a) all individual damages payments (“Individual

Payments”) to Plaintiffs, (b) Mr. Foster’s fee for serving as Representative Plaintiff,

and (c) Plaintiffs’ counsel’s fees and expenses incurred in litigating the action. (Id.,

¶ 16.) The Individual Payments, totaling $47,180.08, “were calculated

proportionally on each Plaintiff’s alleged overtime damages during the” covered

period, with each Plaintiff receiving at least $200. (Am. Jt. Mot. to Approve, 4;

Proposed Settlement, ¶ 18.) The parties represent that the Individual Payments

will provide “each Plaintiff . . . approximately 111.52%” of their alleged lost

overtime compensation. (Christy Decl., ¶ 35.) For serving as Representative

Plaintiff, and as consideration for executing a general release of claims, Mr. Foster

will receive an additional $3,500 payment. (Am. Proposed Settlement, ¶ 20.)

Finally, the Proposed Settlement awards $50,000 in attorneys’ fees and $4,319.92 in

costs to Plaintiffs’ counsel. (Id., ¶ 21.) Through the Proposed Settlement, the parties




                                            3
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 4 of 13 PAGEID #: 376




further request that this Court retain jurisdiction to enforce the terms of the

settlement. (Id., ¶ 42.)

      In contrast to their initial Motion for Approval, the parties now present

evidence to support the reasonableness of the attorneys’ fees awarded by the

Proposed Settlement. First, the parties present comparative data about class

settlements, indicating that class members receive, on average, only 7–11% of

claimed damages. (Am. Jt. Mot. to Approve, 8.) Second, the parties reference a

recent case in which this Court approved an attorneys’ fee award for current

counsel at similar rates. (Am. Jt. Mot. to Approve, 8–9 (citing Rosenbohm et al. v.

Cellco Partnership, d/b/a Verizon Wireless, No. 2:17-cv-00731 (S.D. Ohio Sept. 8,

2020) (Marbley, J.)).) And third, the parties provide multiple sworn declarations to

support the reasonableness of counsel’s professed hourly rates and hours worked in

this matter. (Nilges Decl., ECF No. 77-6; Potash Decl., ECF No. 77-7; Simon Decl.,

ECF No. 77-9.)

II.   STANDARD OF REVIEW

      “The FLSA’s provisions are mandatory and, except as otherwise provided by

statute, are generally not subject to being waived, bargained, or modified by

contract or by settlement.” Kritzer v. Safelite Sols., LLC, No. 2:10-cv-0729, 2012 WL

1945144, at *5 (S.D. Ohio May 30, 2012) (citation omitted). A statutory exception

exists for collective actions brought under 29 U.S.C. § 216(b), which “cannot be

settled without court approval.” Crawford v. Lexington-Fayette Urban Cty. Gov’t,

No. 06-299-JBC, 2008 WL 4724499, at *2 (E.D. Ky. Oct. 23, 2008). When reviewing

a settlement of FLSA claims, the district court must “ensure that the parties are
                                          4
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 5 of 13 PAGEID #: 377




not, via settlement of [the] claims, negotiating around the clear FLSA requirements

of compensation for all hours worked, minimum wages, maximum hours, and

overtime.” Sharier v. Top of the Viaduct, LLC, No. 5:16-cv-343, 2017 WL 961029, at

*2 (N.D. Ohio Mar. 13, 2017) (citations and quotations omitted).

       “A district court should approve [an FLSA] collective action settlement if it

was reached as a result of contested litigation and it is a fair and reasonable

resolution of a bona fide dispute between the parties.” Osman v. Grube, Inc., No.

3:16-cv-00802-JJH, 2018 WL 2095172, at *1 (N.D. Ohio May 4, 2018) (alteration in

original) (citing Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1352–54 (11th Cir.

1982)). Courts within the Sixth Circuit look to the following factors to determine

whether a settlement is fair and reasonable:

       (1) the risk of fraud or collusion; (2) the complexity, expense, and likely
       duration of the litigation; (3) the amount of discovery engaged in by the
       parties; (4) the likelihood of success on the merits; (5) the opinions of
       class counsel and class representatives; (6) the reaction of absent class
       members; and (7) the public interest.

Int’l Union, United Auto., Aerospace, and Agr. Implement Workers of Am. v. Gen.

Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007); see also Crawford, 2008 WL

4724499, at *3 (applying same factors to FLSA collective action settlement,

explaining that “[t]he need for the court to ensure that any settlement of [an FLSA]

collective action treats the plaintiffs fairly is similar to the need for a court to

determine that any [Rule 23] class-action settlement is ‘fair, reasonable, and

adequate.’”). “‘The Court may choose to consider only those factors that are relevant

to the settlement at hand and may weigh particular factors according to the

demands of the case.’” Crawford, 2008 WL 4724499, at *3 (quoting Redington v.
                                             5
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 6 of 13 PAGEID #: 378




Goodyear Tire & Rubber Co., 2008 WL 3981461, at *11 (N.D. Ohio Aug. 22, 2008)).

If a settlement agreement proposes an award of attorney’s fees, such fees must also

be reasonable. See 29 U.S.C. § 216(b); Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir.

1999).

III.     ANALYSIS

         The Proposed Settlement is a fair and reasonable resolution of a bona fide

legal dispute among the parties. As explained in more detail below, the Court

approves the Proposed Settlement based on the following findings: First, Plaintiffs

and Defendants are engaged in a bona fide dispute. Second, analysis of the seven

factors shows that the Proposed Settlement is fair and reasonable. Third, the

proposed award of attorneys’ fees is reasonable under the lodestar analysis and

furthers the objectives of the FLSA. And finally, the award of costs and the

Representative Plaintiff’s fee are appropriate.

            A. A bona fide dispute exists between the parties.

         The existence of a bona fide dispute guarantees that neither party has

manipulated the settlement process to permit the employer to avoid its obligations.

See Sharier, 2017 WL 961029, at *2 (citing Crawford, 2008 WL 4724499, at *3). The

parties maintain that a bona fide dispute exists. The Court agrees. Plaintiffs allege,

and Defendants deny, that Mr. Foster and other similarly situated employees were

required by Defendants to perform unpaid work before and after their shift each

day, in violation of FLSA § 207. (ECF No. 1, ¶ 25.) The parties therefore dispute

whether Plaintiffs were properly compensated under the law and whether they are

entitled to their claimed overtime compensation. (See Christy Decl., ¶ 28.) The

                                            6
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 7 of 13 PAGEID #: 379




parties also dispute whether the two-year or three-year statute of limitations

applies and whether Plaintiffs would be entitled to liquidated damages, as

Defendants maintain they did not act willfully and assert a good faith defense. (See

id., ¶ 29.)

              B. The Proposed Settlement is fair and reasonable.

       “Judicial review of a collective action settlement must be exacting and

thorough.” Crawford, 2008 WL 4724499, at *3. Following its own thorough review,

the Court finds that the seven factors weigh in favor of approving the Proposed

Settlement.

                1.    The Risk of Fraud or Collusion

       The first factor—risk of fraud or collusion—weighs in favor of approving the

Proposed Settlement. “In the absence of evidence to the contrary, the court may

presume that no fraud occurred and there was no collusion between counsel.”

Crawford, 2008 WL 4724499, at *6 (citing Gen. Motors, 497 F.3d at 628). Here,

there exists no evidence of fraud nor collusion, so the Court presumes no such

misconduct occurred. Further, the Proposed Settlement was the result of

investigation and arm’s-length negotiations. (See Fradin Decl., ¶ 19, ECF No. 77-8.)

                2.    The Complexity, Expense, and Likely Duration of the Litigation

       The complexity, expense, and likely duration of this litigation also weigh in

favor of approving the Proposed Settlement. Wage-and-hour collective action cases

are, “by their very nature, complicated and time-consuming.” Swigart v. Fifth Third

Bank, No. 1:11-cv-88, 2014 WL 3447947, at *7 (S.D. Ohio July 11, 2014) (Black, J.)


                                           7
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 8 of 13 PAGEID #: 380




(citation omitted). This case is a hybrid action with more than 80 opt-in plaintiffs,

and in which Defendants assert 26 defenses in their answer. (See ECF No. 42, 8–

12.) Further, it has been pending for more than 18 months. (See ECF No. 1.)

             3.     The Amount of Discovery Engaged in by the Parties

      While little formal discovery has taken place, the extent of communications

between Plaintiffs and Defendants weighs in favor of approving the Proposed

Settlement. The level of correspondence and negotiation between the parties

indicates the parties were adequately informed as to their potential claims and

liability. See Crawford, 2008 WL 4724499, at *7. Across the length of this action,

the parties have exchanged relevant information, including time and pay data and

calculations of alleged overtime damages. (Christy Decl., ¶ 24.) Further, the parties

engaged in settlement negotiations and participated in a day-long mediation before

reaching an agreement to settle the action. (Id., ¶¶ 27–28.)

             4.     The Likelihood of Success on the Merits

      The fourth factor—likelihood of success on the merits—has a neutral bearing

on approval of the Proposed Settlement. Considering that limited formal discovery

has taken place, this Court cannot determine the likelihood of Plaintiffs’ success on

the merits. However, the outcome of litigation is always uncertain, and both sides

bear some risk throughout continued litigation. See, e.g., Henry v. Quicken Loans,

Inc., 698 F.3d 897, 898 (6th Cir. 2012) (affirming a jury verdict that mortgage

bankers were exempt from the overtime requirements of the FLSA after eight years

of litigation). If a settlement is not reached, Plaintiffs’ counsel would litigate the


                                            8
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 9 of 13 PAGEID #: 381




case without any promise of compensation. (See Christy Decl., ¶ 40.) Further, the

Proposed Settlement affords Plaintiffs a certain recovery, as opposed to the

uncertainty that trial would bring.

             5.     The Opinions of Counsel and Representative Plaintiff

      The opinions of counsel and the Representative Plaintiff weigh in favor of

approving the Proposed Settlement. Plaintiffs’ counsel and Mr. Foster have both

opined that the Proposed Settlement is in the best interest of the Plaintiffs. (Christy

Decl., ¶ 31. See also Proposed Settlement, ¶ 26.)

             6.     The Reaction of Class Members

      The Court has not received objections from any of the opt-in Plaintiffs. This

factor, accordingly, weighs in favor of approval.

             7.     The Public Interest

      Finally, consideration of the public interest weighs in favor of approving the

settlement. If a settlement agreement reflects a reasonable compromise over the

issues, a court may approve the settlement “in order to promote the policy of

encouraging settlement of litigation.” Lynn’s Food, 679 F.2d at 1354. The

aforementioned factors demonstrate that the Proposed Settlement is a reasonable

compromise over the issues at hand.

          C. The Proposed Settlement’s award of attorneys’ fees is
             reasonable.

      The Proposed Settlement includes an award of $50,000 in fees for Plaintiffs’

counsel. The FLSA specifically provides, for prevailing plaintiffs in a collective

action, “a reasonable attorney’s fee to be paid by the defendant . . . .” 29 U.S.C.

                                            9
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 10 of 13 PAGEID #: 382




§ 216(b). While awarding attorneys’ fees to a prevailing plaintiff is mandatory under

§ 216(b), the award amount falls within the judge’s discretion. Fegley v. Higgins, 19

F.3d 1126, 1134 (6th Cir. 1994). “The primary concern in an attorney fee case is that

the fee awarded be reasonable.” Reed, 179 F.3d at 471.

      “A reasonable fee is one that is adequate to attract competent counsel, but

does not produce windfalls to attorneys.” Reed, 179 F.3d at 471 (quoting Blum v.

Stenson, 465 U.S. 886, 897 (1984)) (internal quotation marks, alterations, and

citations omitted). “The starting point for determining a reasonable fee is the

lodestar, which is the product of the number of hours billed and a reasonable hourly

rate.” Gonter v. Hunt Valve Co., Inc., 510 F.3d 610, 616 (6th Cir. 2007) (citing

Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). Courts use the prevailing market

rate, “defined as the rate that lawyers of comparable skill and experience

reasonably expect to command within the venue of the court record,” as a guideline

to arrive a reasonable hourly rate. Id. at 618 (citations omitted). A reasonable

attorneys’ fee should further the objectives of the FLSA and encourage future

employer adherence to the FLSA. See Fegley, 19 F.3d at 1134–35. The party seeking

attorneys’ fees bears the burden of demonstrating the reasonableness of the hours

billed and the hourly rates applied. Gonter, 510 F.3d at 617 (citing Reed, 179 F.3d at

472); see also Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436 F. App’x 496, 498

(6th Cir. 2011).

      Here, the $50,000 proposed award is less than Plaintiffs’ counsel’s lodestar.

Attorney Michael L. Fradin claims 41.5 hours at $500 per hour; Attorney Anthony



                                          10
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 11 of 13 PAGEID #: 383




J. Lazzaro, 14.5 hours at $450 per hour; Attorney Chastity L. Christy, 53.75 hours

at $450 per hour; and Attorney Lori M. Griffin, 61 hours at $350 per hour. (Fradin

Decl., ¶ 10; Christy Decl., ¶ 43.) The resulting sum is $72,812.50—which is nearly

150% of the $50,000.00 award set out in the Proposed Settlement.

      Plaintiffs’ counsel submit multiple declarations supporting their position that

the services rendered were reasonable and necessary for the type of work at hand

(see Nilges Decl., ¶ 20; Simon Decl., ¶ 10), that the hourly rates fairly reflect the

prevailing market rate for lawyers with similar experience (see Nilges Decl., ¶ 21),

and that the proposed award is consistent with and promotes the policy and

purposes of the FLSA (see Potash Decl., ¶ 15.) Counsel further notes that this Court

found their quoted rates to be reasonable in a recent case. (Am. Jt. Mot. to Approve,

8–9 (citing Rosenbohm, No. 2:17-cv-00731 (S.D. Ohio Sept. 8, 2020) (Marbley, J.)).)

Finally, counsel emphasizes that the amounts awarded to Plaintiffs under the

Proposed Settlement, as a percent of claimed unpaid overtime, is significantly

higher than the average expected recovery for class members. (Id., 8.)

      Plaintiffs’ counsel have satisfied their burden of proving the reasonableness

of the Proposed Settlement’s award of attorneys’ fees; this Court finds the award to

be reasonable.

          D. The Proposed Settlement’s award of litigation costs and the
             Representative Plaintiff’s service payment are reasonable.

      Reimbursement of costs that are reasonable and necessary to the litigation

and resolution of a case warrant approval by this Court. See Swigart, 2014 WL

3447947, at *7. Here, Plaintiffs’ counsel requests $4,319.92 in expenses incurred in


                                           11
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 12 of 13 PAGEID #: 384




issuance and administration of the Notice. (Christy Decl., ¶ 48.) The expenses

include a filing fee, postage, service, notice mailing, expenses incurred in searching

for class members, and client letters. (ECF No. 77-4.) These costs were reasonable

and necessary in connection with resolving this case.

      Further, compensation to a named plaintiff is justified when the named

plaintiff expends time and effort beyond that of the other class members in assisting

class counsel with the litigation, or where the named plaintiff faced the risk of

retaliation as a result of their participation as class representative. Kritzer, 2012

WL 1945144, at *8. Under the Proposed Settlement, Mr. Foster will receive an

additional $3,500 payment, in part to compensate him for his service as the

Representative Plaintiff. (Am. Jt. Mot. to Approve, 5–6.) In particular, the parties

represent that Mr. Foster engaged in extensive communication with Plaintiffs’

counsel throughout the litigation. (Fradin Decl., ¶ 17.) Accordingly, the service fee is

warranted. See e.g., Swigart, 2014 WL 3447947, at *7 (approving a class

representative award of $10,000 to two class representatives); Hiebel v. U.S. Bank

Nat’l Ass’n, No. 2:11-cv-00593, 2014 WL 12591848, at *2 (S.D. Ohio May 21, 2014)

(Sargus, J.) (approving a class representative award of $5,000 to each original

representative plaintiff).

IV.   CONCLUSION

      For the reasons stated herein, the parties’ Amended Joint Motion for

Approval of Settlement and Stipulation of Dismissal with Prejudice (ECF No. 77) is

GRANTED. The Proposed Settlement (ECF No. 77-1) is APPROVED. In

accordance with the terms thereof, this action is DISMISSED with prejudice. This
                                           12
Case: 2:19-cv-02358-SDM-KAJ Doc #: 78 Filed: 02/18/21 Page: 13 of 13 PAGEID #: 385




Court shall retain limited jurisdiction to enforce the terms of the Proposed

Settlement, which are incorporated herein.


      IT IS SO ORDERED.

                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE




                                         13
